Citation Nr: 1728688	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hip condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to September 1994 and from October 1995 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge via video-conference.  A transcript of this hearing has been associated with the file. 

The Board remanded this matter in June 2014 for additional development, including a new VA examination.  In September 2014 a VA examination was conducted, and an addendum opinion was provided in December 2014.  Thereafter, the case was returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.

REMAND

The Veteran contends her hip disability is due to a fall in service.  Service treatment records dated in November 2004 make reference to hip pain and decreased flex of hip flexors and it is not clear if the September 2014 examiner fully considered these entries in offering her conclusions.  Clarification in this regard should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the etiology of her left hip condition.  The entire claims file should be made available to the reviewing examiner and the examiner should indicate in the report that the claims file was reviewed.  

After reviewing the file and conducting a physical examination of the Veteran, and all necessary diagnostic testing, the examiner should address the following:

Offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed left hip condition is etiologically related to, or had its onset during, the Veteran's active military service; or is otherwise related to service.  In offering the opinion, the examiner should note the November 2004 health record reflecting the Veteran's chief complaint as hip pain (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date June 7, 2010, pages 13 and 14 of 36).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached, specifically commenting on the November 2004 entries in the service treatment records concerning the hip.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


